Citation Nr: 1730272	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  14-13 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to October 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection is in effect for bilateral hearing loss, rated as 90 percent disabling effective April 28, 2011 to December 1, 2014 and 50 percent thereafter, and tinnitus, rated as 10 percent disabling effective April 28, 2011, for a combined disability rating of 90 percent from April 28, 2011 to December 1, 2014 and 60 percent thereafter. 

2.  The Veteran's bilateral hearing loss and tinnitus preclude him from securing or following a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for a TDIU, based on bilateral hearing loss and tinnitus, have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is unemployable as a result of his service-connected bilateral hearing loss and tinnitus.  In his May 2012 TDIU application, the Veteran asserted that his hearing loss and tinnitus render him unable to secure or follow a substantially gainful occupation as of May 23, 2012. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

For the purpose of one 60 percent disability, or one 40 percent disability in, the following will be considered as one disability: (1) disabilities of one or both upper    or lower or one or both lower extremities, including the bilateral factor if applicable;  (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2016).  

For a veteran to prevail on a TDIU claim, the record must reflect some factor        that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can   find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Here, the Veteran meets the schedular rating for a TDIU as of April 28, 2011.  Service connection has been established for bilateral hearing loss, rated as 90 percent disabling effective April 28, 2011 to December 1, 2014 and 50 percent thereafter, and tinnitus, rated as 10 percent disabling effective April 28, 2011.  38 C.F.R. § 4.16 (a)(1).  In this case, the Veteran was assigned a combined evaluation of 90 percent prior to December 1, 2014, but following the reduction of his evaluation for service-connected bilateral hearing loss, his combined evaluation was reduced to 60 percent.  The Board finds, however, that the Veteran's service-connected disabilities arise from a common etiology (i.e. noise exposure in service), and thus may be considered as one disability, such that he meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a)(2).  

The May 2012 TDIU application reveals that the Veteran completed eighth grade, and no further, and worked as a self-employed consultant from January 1999 to May 2012.  VA medical records from November 2003 to December 2014 corroborate this report insofar as they show that the Veteran had a formal education up to the eighth grade but he completed a "correspondence course" for high school equivalency.  He took some courses for copywriting, management, real estate, and insurance.  He indicated that he was self-employed in real estate and insurance throughout his career.  In May 2012, prior to filing his TDIU application, the Veteran reported that he would never stop working and that he had six consulting jobs lined up.  However, in February 2013, the Veteran reported that he owned an apartment building that he was in the process of selling and that he had not worked in real estate for the past two to three years.  He also stated that he had been taking copywriting courses for the past four years and quit doing home inspections for companies in May 2012.  In October 2013, he reported that he finished his copywriting courses, was still studying photography, and was starting a web-based home business.  Viewing the evidence in the light most favorable to the Veteran, the Board finds that the Veteran unsuccessfully sought alternate forms of employment after leaving the real estate and insurance fields to accommodate his hearing loss. 

Addressing the Veteran's unemployability, the April 2012 VA examiner noted that the Veteran's hearing loss impacts ordinary conditions of daily life, including his ability to work, as he cannot understand speech without visual cues and his hearing aids do not work.  Likewise, in his April 2013 statement, the Veteran also reported that although he worked close to 40 hours a week as a consultant, this work was mainly conducted via telephone.  Because of his hearing loss, his wife would speak with customers on his behalf.  He also stated that due to the severity of his hearing loss he was forced to retire.  

However, the May 2013 VA examiner opined that the Veteran's hearing loss and tinnitus would not preclude him from gainful employment and would not prevent him from performing activities consistent with his work experience and prior education or training.  She further explained that with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, his hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  She did not consider the effects of the Veteran's service-connected tinnitus on his ability to secure or follow substantial gainful employment. 

In rebuttal of this opinion, the Veteran reported that his hearing loss and tinnitus continue to affect his ability to work.  He stated his tinnitus has not diminished.  He also explained that despite his past employment experience in real estate and insurance, he has difficulty with writing sales contracts, listing agreements, or insurance agreements since he cannot understand or hear his clients.  He further explained he stopped working in real estate in 1995 due to his hearing and found alternate employment as a consultant until he could also no longer do that job due to his hearing.  He would constantly ask clients to repeat themselves or have his wife resolve the problems.  As for his online courses in business consulting and copywriting, the Veteran stated that "it was money down the drain because [he] simply cannot understand enough to possibly function."  In his May 2013 Notice of Disagreement, the Veteran reported that although he relied on lip reading, the bulk of his work was conducted over the telephone.

Furthermore, at his private audiology examination in June 2013, the Veteran reported that his poor word understanding makes daily conversations difficult and his tinnitus is so loud that he cannot hear conversations.  His private audiologist opined that the Veteran's severe bilateral hearing loss with very poor word recognition and tinnitus renders him unemployable.  She explained that he needs to avoid working in any environment where there is noise that may exacerbate his hearing loss.  Additionally, she reasoned that these limitations would prevent face-to face and telephonic verbal communication, even with the use of amplification, and his condition would pose a safety risk in any job setting involving transportation, driving, or being around heavy or moving machinery.  She further opined that his service-connected hearing loss would significantly impair his employability in most job assignments with or without adaptation and or amplification. 

In June 2017, the Veteran again reported that he continues to ask people to repeat themselves and cannot understand what is being said.  

Resolving all doubt in the Veteran's favor, the Board finds, based on the above, that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected bilateral hearing loss and tinnitus.  The Veteran has not participated in gainful employment since May 2012.  Given his work history, education, and the nature of his hearing loss and tinnitus symptoms, the evidence suggests that he would be incapable of performing the acts required for employment.  See Van Hoose, 4 Vet. App., at 363.  It is unlikely that he would find a work environment that did not require noise exposure, communication, or interaction with clients and customers.  Specifically, the Board finds that the symptoms described by the Veteran, and noted by the examiners, due to his bilateral hearing loss and tinnitus have rendered him unemployable.  To the extent the record suggests the Veteran considered starting a web-based business and takes photography classes, the Board finds that the severity of the Veteran's hearing loss renders him unlikely to turn these endeavors into substantial gainful employment.  

The Board also acknowledges that the May 2013 VA examiner did not find that the Veteran's bilateral hearing loss and tinnitus rendered him totally occupationally and socially disabled as he could rely on amplification and reasonable accommodations as specified in the Americans with Disabilities Act.  The examiner was tasked with evaluating the Veteran's ability to work based on his education, work history, and severity of disabilities.  However, the examiner's reliance on accommodations provided by the Americans with Disabilities Act went outside of the scope of what the regulations asked him to consider.  Furthermore, applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Board is persuaded by the opinion of the June 2013 private audiologist familiar with the Veteran who opined that his employability in most job assignments would be impaired, despite adaptations or amplification.  In light of the above, the Board finds that the evidence of record supports the grant of TDIU due to service-connected bilateral hearing loss and tinnitus.


ORDER

A total disability rating based on individual unemployability due to service-connected bilateral hearing loss and tinnitus is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


